DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-4 in the reply filed on May 26, 2021 is acknowledged.  The traversal is on the ground(s) that the content of the claims was allegedly not interpreted in light of the description and that there is no search burden.  This is not found persuasive because as noted in the Requirement for Restriction filed April 07, 2021, Poulain et al (WO 2015/189919), clearly teaches the maraging steel claimed by applicant as the common technical feature between groups I and II of the restriction.  Further, the requirement of a search burden does not apply to unity of invention restrictions, therefore this argument is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 


Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kumpula (US 6,561,258 B1).

Regarding claims 1-4, Kumpula teaches a maraging steel containing in weight percent (claim 1) as shown in the below table (claim 1). Maraging steel is by definition, martensitic steel that has been aged.  Therefore, it would be obvious to one of ordinary skill in the art that at least 25% area fraction of the steel would be of a martensitic phase (in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  

Regarding “martensitic phase obtained by reverse transformation from a martensitic phase to an austenitic phase and then transformation from the austenitic phase”, this is a product by process limitation. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  As Kumpula teaches a maraging steel (known to be of martensitic steel) of overlapping composition as that claimed by application, one would reasonably expect the steel of Kumpula to possess the martensitic structure claimed, absent an objective showing (MPEP 2112).


Element
Claim 1 (mass %)
Claims 3 & 4 (mass %)
Claim 2 (mass %)
Claims 1-7 (mass %)*
Fe



balance
C
≤ 0.02


≤ 0.03
Si
≤ 0.3


With Mg ≤ 0.15
Mn
≤ 0.3


---
Ni
7.0-15.0
7-12
Sum 17-23%
9-18
Co
8.0-12.0


5-15
Cr
≤ 5.0


1-5
Mo
0.1-2.0
0.5-1.7

1-8
Ti
1.0-3.0


0.1-1.5
Sol. Al
0.01-0.2


≤ 1
P (impurity) 
≤ 0.01


≤ 0.005
S (impurity)
≤ 0.01


≤ 0.003
N (impurity)
≤ 0.01


+
O (impurity)
≤ 0.01


+

*In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
+Known impurities of steel, one of ordinary skill in the art would presume their limits to approach zero, absent any indication to the contrary in the prior art applied (none suggested by Kumpula).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784